       Case 5:19-cv-01194-FB-ESC Document 146 Filed 02/03/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


RAUL SOLIS III, AARON AULD, JUAN                  §
A. BUSTAMANTEJR., JESUS E.                        §
FLORES, RON JONES, DAVID                          §                  SA-19-CV-01194-FB
MCDANIEL, MARIO MUNOZ,                            §
FERNANDO RICHARD, LARRY                           §
STANLEY, TONY G. ALANIZ,                          §
SHELDON ANDERSON, MIKE                            §
DAFFRON, LUIS GOMEZ, VICTOR M.                    §
JUAREZ, EDWARD SAN MIGUEL,                        §
WILLIAM R. STOLZ, JUAN J. PENA,                   §
AARON ROBERGE, SERGIO                             §
ALVAREZ, ANDIE CRUZ, ROEL                         §
BARRERA, TRACY WOODSON,                           §
HERMAN CRUTCHER, LARRY                            §
WILHELM, TOBY B. LEDOUX, JESSE                    §
VERA, PEDRO GALLEGOS, BRUCE A.                    §
JOHNSON, HANK MOSER, BURTON                       §
BIENVENUE, ROBERT D. TAYLOR,                      §
RYAN BENN, LARRY D.                               §
CHEATWOOD,                                        §
                                                  §
                   Plaintiffs,                    §
                                                  §
vs.                                               §
                                                  §
CRESCENT DRILLING AND                             §
PRODUCTION, INC., CRESCENT                        §
DRILLING FOREMAN, INC.,                           §
                                                  §
                   Defendants.                    §

                                 AMENDED SCHEDULING ORDER

       Before the Court in the above-styled cause of action is Defendants Crescent Drilling and

Production, Inc. and Crescent Drilling Foreman, Inc.’s Unopposed Motion to Extend Scheduling

Order [#145], by which they request extensions of the discovery and dispositive motions

deadlines and the setting of a deadline for the filing of their motion for decertification.

       IT IS HEREBY ORDERED that the Motion [#145] is GRANTED, and the following

Amended Scheduling Order is issued to control the course of this case:


                                                  1
       Case 5:19-cv-01194-FB-ESC Document 146 Filed 02/03/21 Page 2 of 2




        1. The parties shall complete all discovery on or before April 29, 2021. Counsel may by

agreement continue discovery beyond the deadline, but there will be no intervention by the Court

except in extraordinary circumstances, and no trial setting will be vacated because of information

obtained in post-deadline discovery.

        2. Defendants shall file any motion for decertification on or before May 29, 2021.

        3. All dispositive motions as defined in Local Rule CV-7(c) shall be filed no later than

30 days after the Court’s entry of an Order on the motion for decertification. Dispositive

motions as and responses to dispositive motions shall be limited to 20 pages in length. Replies, if

any, shall be limited to 10 pages in length in accordance with Local Rule CV-7(f).

        4. The trial date will be determined at a later date by the Court. The parties shall consult

Local Rule CV-16(e)-(g) regarding matters to be filed in advance of trial. At the time the trial

date is set, the Court will also set the deadline for the filing of matters in advance of trial.

        SIGNED this 3rd day of February, 2021.




                                        ELIZABETH S. ("BETSY") CHESTNEY
                                        UNITED STATES MAGISTRATE JUDGE




                                                   2
